


Exhibit 10.19
Talecris
BIOTHERAPEUTICS


 
AMENDMENT NO. 2 to the
 
 
Product Supply Agreement
 


 
This Amendment No. 2 (the "Amendment"), effective as of June 25, 2007 (the
"Effective Date"), is entered into by and between Talecris Biotherapeutics,
Inc., headquartered at 79 T.W. Alexander Drive, 4101 Research Commons, P.O. Box
110526, Research Triangle Park, North Carolina 27709 ("Talecris") and Emergent
Product Development Gaithersburg Inc. with an address of 300 Professional Drive,
Gaithersburg, MD 20879 ("Emergent" collectively, with Talecris, the "Parties,"
and each individually, a "Party"). All terms not defined herein shall have the
meaning set forth in the Master Agreement (as defined below).
 
WHEREAS, the Parties entered into that certain Product Supply Agreement,
effective as of June 12, 2006 (the "Master Agreement");
 
 
WHEREAS the Parties desire to amend and restate the Master Agreement as set
forth herein; and;
 
WHEREAS, except as specifically modified herein, the Master Agreement, as
amended by this Amendment, shall remain in full force and effect.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, the Parties hereto agree as follows:
 
1. Amendment of Section 7.06, Method of Invoicing for Orders. Section 7.06 of
the Master Agreement is hereby amended by adding the following sentence;
 
"Provided however, Talecris may, at its discretion, invoice Emergent for an
Order based solely on; (a) Talecris' determination that Product release testing
has been met, and (b) the required samples were provided to Emergent by
Talecris, within three (3) days of packaging of product by Talecris, and (c)
Emergent has not provided identity test results to Talecris, within thirty-five
(35) days of packaging of the product."
 
2. Amendment of Section 7.07, Remittance of Payments. Section 7.07 of the Master
Agreement is hereby amended by deleting section 7.07 entirely and replacing with
the following:
 
a. Timing. Payments due by Emergent under this Article 7 shall be payable by
Emergent no later than thirty (30) days after the invoice date; provided,
however, that the Finished Product associated with such payment was actually
delivered in compliance with Section 6.01. Notwithstanding the foregoing, if
Emergent has not made arrangements for and obtained the delivery of (i) Finished
Product within thirty (30) days of receipt of an invoice into either (a) the
custody of Emergent's carrier, or (b) onsite storage at Talecris Facilities
subject to any applicable Fees mutually agreed to by the Parties, or (ii)
product which meets the Product Specifications (subject to Section 7.06),
payment shall be due and payable by Emergent promptly.
 
b. Method of Payment. Emergent shall make payment by wire transfer of Dollars to
a bank account designated by Talecris or by such other payment method as the
Parties may agree upon from time to time."
 
3. Applicable Law. This Amendment, and the amended Agreement, shall be governed
by the laws of the State of New York, without regard to any conflicts of law
principles.
 
IN WITNESS WHEREOF, the Parties have executed this Amendment as set forth below.


 
TALECRIS BIOTHERAPEUTICS,
INC.                                                                     EMERGENT
PRODUCT DEVELOPMENT GAITHERSBURG INC




By:             /s/  Mary J.
Kuhn                                                                                      
 By:            /s/ M J Langford 
 
Name:      Mary J.
Kuhn                                               Name:    Michael Langford
 
        Title:        SVP
Operations                                                                 
Title:      President
 

 
 
 
 
